DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. 	The amendment filed on 1/19/2022 has been entered. Claims 1, 2, 4, 7, 9 and 11 have been amended. Claim 10 have been canceled. Claims 1-9 and 11-13 are currently pending and have been considered below. 

Response to Arguments
2.	Applicant’s amendment to Drawings has overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/27/2021.  
Applicant’s arguments filed 1/19/2022, with respect to the rejection of claims 1-8 and 11-13 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment.
 
3.	Applicant's amendments filed 1/19/2022, with respect to the rejection of claim 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
On pages 12-13 of Remarks with respect to the limitation, the cover is electrically contacted with the measuring head base body, Applicant also alleges that Based on the above, it would not have been obvious to electrically connect the element 29 to the “cover,” because the cover would then become electrically active and all of the spaced apart modules would be electrically connected and at the same potential. 
Examiner respectfully disagrees. Fig. 7 of DE`722 discloses the module 29 is placed and connected on the cover 6-8 (see Fig. 9 and “the latter being the longitudinal grooves for holding (i.e., connecting) the rack as well as possibly the fastening elements and the screen walls” recited in machine translation of DE`722). That is, DE`722 discloses that the module 29 is connected to the longitudinal grooves of the cover.  
On page 11 of Remarks with respect to the limitation, the cover is electrically contacted with the measuring head base body, previously recited in currently canceled claim 10, Applicant alleges that First, there is no implicit disclosure of the claimed electrical contacting in Chan.  …  there is no disclosure in Chan regarding how or why an electrical contact between the sides H2 and the housing H is formed and/or desired. Second, the taking of Official Notice is respectfully traversed … . 
Examiner respectfully disagrees. Examiner believes that the taking of Examiner’s Official Notice relied on CHAN is appropriate due to at least the following reasons. 
It is noted that Examiner interprets, under the broadest reasonable interpretation, the limitation of the cover is electrically contacted with the measuring head base body as “the cover” and “the measuring head base body” are both made of conductive materials to have electrical conductivity in such a state that electricity is flowed therebetween, because the claim fails to recite sufficiently definite structure or acts how to make an electrical contact between the cover and the measuring head base body or as to what/how to perform an electrical contact. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). (FP 7.37.08) As stated in previous office action, CHAN discloses that the metal housing H and the metal substrate 11 are both made of a metal and the metal housing H is connected to the metal substrate 11. CHAN further discloses one leg (i.e., side H1) of the metal housing H is soldered and connected to the metal substrate 11 (see Para 0039).  It is well known and obviously common to a skilled person in the art that the metal housing is allowed to electrically connect to the metal substrate by, for example, soldering one leg of the metal housing H to the metal substrate.  Therefore, under Examiner’s interpretation addressed above and the CHAN’s disclosure, “the cover is electrically contacted with the measuring head base body” was old and well known in the art at the effective filing date.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 2424722 A1 (cited in IDS dated 11/29/2020, hereinafter referred to as “DE`722”), in view of CHAN et al. (US PGPUB US 2019/0121157 A1, hereinafter referred to as “CHAN”) and KIM et al. (US PGPUB US 2019/0027812 A1, hereinafter referred to as “KIM”).
Regarding Claim 1, DE`722 teaches a method for producing a measuring head housing (a housing for electrical measurement and communications equipment) for an integrated measuring system of a linear bearing of a profile rail guide, (“The invention relates to a housing for electrical measurement and communications equipment, where plate-shaped subracks are parallel to the front panel and rear wall of the housing are arranged” cited in page 1 of DE`722’s machine translation in English), placing the measuring head base body on the cover blank (Fig. 7, “The present invention is based on the object of providing a housing of the type mentioned at the beginning, in which the parts covering the interior of the device largely without additional fasteners also for holding the modules carrier and the other parts of the internal structure to serve”); and bending legs of the cover blank (Fig. 1, 5 to 9; Fig. 8, band sections 41, 43) toward the placed measuring head base body (Fig. 7; two legs 6 and 8 bent toward modules 29) … the bent cover blank (i.e., Fig. 10, TS2) forms a cover for the measuring head base body (Fig. 7; Fig. 10, TS2; “The present invention the parts covering the interior of the device largely without additional fasteners also for holding the modules carrier and the other parts of the internal structure to serve”; That is, TS2 (i.e., the bent cover blank) of Fig. 10 teaches forming a cover for providing a housing for the interior of the device).

    PNG
    media_image1.png
    596
    686
    media_image1.png
    Greyscale

Annotated Figs. 8 and 10 of DE`722

    PNG
    media_image2.png
    181
    446
    media_image2.png
    Greyscale

Annotated Fig. 7 of DE`722
applying a composition for material-bonded connection to an inner side of a substantially planar/flat cover blank, the inner side facing towards a measuring head base body, 
and 
the composition for material-bonded connection comes into contact with lateral edges of the measuring head base body in a region of the legs.
However, CHAN teaches applying a composition for material-bonded connection to an inner side of a substantially planar/flat cover blank, the inner side facing towards a measuring head base body (Fig. 5; Para. 0039, “the sides H2 and H4 of the metal housing H, the metal housing H and the metal substrate 11 are connected by means of adhesive bonding, wherein the adhesive material can be, for example, a resin”). CHAN further teaches the composition for material-bonded connection comes into contact with (Para. 0039, “the sides H2 and H4 of the metal housing H, the metal housing H and the metal substrate 11 are connected by means of adhesive bonding, wherein the adhesive material can be, for example, a resin. In this way, the metal housing H forms a closed joint surface with the metal substrate 11 of the base module 10”).
	Further, KIM teaches placing the measuring head base body on the cover blank so that upper edges of the measuring head base body (i.e., display device  are in contact with the composition for material-bonded connection (Fig. 3, adhesive members 331 and 333), the cover blank (i.e., housing 301 in Fig. 3) in the substantially planar/flat configuration (Fig. 3; Para. 0059, “the display device 302 may be joined to the front face of the housing 301 via one or more adhesive members 331 and 333. For example, the adhesive members 331 and 333 may include a piece of double-sided tape for joining the display device 302 to the housing 301, …”; Para 0073). KIM further teaches the composition for material-bonded connection (Fig. 3, adhesive members 331 and 333) comes into contact with lateral edges (i.e., corresponding lateral edges of display device 302, which joins (i.e., contacts) to attachment surfaces 313a and 313b of housing 301) of the measuring head base body in a region of the legs (attachment surfaces 313a and 313b of housing 301) (Fig. 3; Para. 0060-0061, “… the first attachment surfaces 313a and the second attachment surfaces 313b may be alternately arranged on the front face of the housing 301 while extending along, for example, edges such that the first attachment surfaces 313a and the second attachment surfaces 313b may form a closed curve (or polygonal) shape”; Fig. 10; Para. 0081, “by applying an adhesive along the bending portion (i.e., a portion corresponding to a region of the legs) between the metallic member M and the synthetic resin material portion R in one face (e.g., the inner face) of the secondary housing member 403”).

DE`722, CHAN and KIM are all considered to be analogous to the claimed invention because it is in the same field of a metal housing and cover for an electrical equipment, or manufacturing a housing of an electronic device. Therefore, it would have the measuring head base body) (taught by CHAN at least at Paragraph 0039), and further provide the adhesive members 331 and 333 applied along all side edges of the inner face of the flat shaped housing 301 (i.e., the cover blank) to thereby come into contact with upper and lower edges as well as left-side and right-side edges of the display device 302 (i.e., the measuring head base body) taught by KIM at least at Figs. 3 and 10, and Paragraphs 0059, 0060-0061, 0073 and 0081).  Placing the display device (i.e., the measuring head base body) on the adhesive members 331 and 333 (i.e., the composition) applied along all side edges of the flat shaped housing 301 (i.e., the cover blank) would allow, with a reasonable expectation of success, for contact with lateral edges of the display device 302 to firmly join the display device 302 into a  region of attachment surfaces 313a and 313b (i.e., legs) of the housing 301.

Regarding Claim 2, DE`722 teaches the cover is produced from a pre-anodized aluminum sheet (“In Fig. 1, a profile band is shown, which by approximately triangular Transverse grooves 1 to 4, each with the exception of a thin web of material, define the cross-section of the tape reduce, is divided into individual tape sections 5 to 9. It is made of thermoplastic Plastic”; “One can the parts made of metal, preferably aluminum, and the other part, in particular the insert strip, are made of plastic” cited in page 3 of DE`722’s machine translation in English).

Regarding Claim 3, DE`722 teaches the cover has recesses (Fig. 8, grooves 44, 45) on the inner side facing (Fig. 10, TS1; Fig. 7) towards the measuring head base body (Fig. 1, 1 to 4; Fig. 2, grooves 17, 18; Fig. 8, grooves 44, 45).


Regarding Claim 6, DE`722 teaches the measuring head base body is placed upside down on the cover blank (Fig. 7, modules 29, cover 6-8).  The disclosure of modules 29 and cover 6-8 in Fig. 7 is interpreted as placing the modules upside down on the cover 6-8.

Regarding Claim 7, DE`722 teaches the cover is formed in one piece (Fig. 8, three band sections 41, 42 and 43; “Two U-shaped ones are created Partial shells TS1 and TS2 (Fig. 10), each of which consists of a profile strip according to Fig. 8 with three band sections 41, 42 and 43 by angling the band sections 41 and 43 in the area of the transverse grooves 44 and 45 and formed by stiffening angles 46, 47 is fixed” cited in page 3 of DE`722’s machine translation in English).

Regarding Claim 9, it is an apparatus type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional elements of an inner side configured to face towards a measuring head base body (Figs. 8 and 10, TS1; That is, DE`722 teaches the cover TS1 having an inner side configured to face towards holding a modules carrier and others parts to serve) taught by DE`722 at least at Figs. 8 and 10. 
The additional elements of the cover is electrically contacted with the measuring head base body, which is previously recited in claim 10, currently canceled. CHAN implicitly discloses the cover is electrically contacted with the measuring head base body (Para. 0039, “the metal housing H has a metal material and is connected to the metal substrate 11 of the base module 10, wherein the connection manner of the two includes welding and adhesion. As shown in FIG. 5, the side H1 of the metal housing H is a side where the circuit layer 13 of the base module 10 is not exposed. The side H1 is soldered to the metal substrate 11, … the sides H2 and H4 of the metal housing H, the metal housing H and the metal substrate 11 are connected by means of adhesive bonding, wherein the adhesive material can be, for example, a resin. In this way, the metal housing H forms a closed joint surface with the metal substrate 11 of the base module 10”). 
Note that Examiner interprets, under the broadest reasonable interpretation, this limitation as the cover and the measuring head base body are both made of conductive materials to have characteristics of electrical contact therebetween, because the claim fails to recite sufficiently definite structure or acts how to make an electrical contact between the cover and the measuring head base body or as to what/how to perform an electrical contact.  Under Examiner’s interpretation, Examiner takes OFFICIAL NOTICE that “the cover is electrically contacted with the measuring head base body” was old and well known in the art at the effective filing date, as the metal housing H and the metal  DE`722) or the metal substrate 11 taught by CHAN at least at paragraph 0039.  

Regarding Claim 11, it is an apparatus type claim having similar limitations as of claims 1 and 9 above. Therefore, it is rejected under the same rationale as of claims 1 and 9 above.

Regarding Claim 12, DE`722 fails to explicitly disclose the composition for material- bonded connection is adhesive. However, CHAN teaches the composition for material- bonded connection is adhesive (Fig. 5; Para. 0039, “the sides H2 and H4 of the metal housing H, the metal housing H and the metal substrate 11 are connected by means of adhesive bonding, wherein the adhesive material can be, for example, a resin”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified DE`722 to incorporate the teachings of CHAN and provide an adhesive bonding material used for connecting the metal housing H with the metal substrate, taught by at least at Fig. 5 and paragraph 0039. 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DE`722 in view of CHAN, and further in view of LIM et al. (US PGPUB US 2019/0132978 A1, hereinafter referred to as “LIM”).
DE`722 implicitly teaches bores formed in legs 5 and 9 to receive screws 14 and bores defined in the region of the legs on both sides (Figs. 1 and 3, screws 14; Fig. 10), because the disclosure of screws 14 and Fig. 10 is interpreted as having bores to receive the screws where the bores are formed on both legs 41 and 43.  DE`722 in view of CHAN fails to disclose driving at least one fastening device through bores defined in the region of the legs on both sides and into the lateral edges of the measuring head base body. However, LIM teaches driving at least one fastening device (Figs. 1 and 2, 11b) through bores (Figs. 1 and 2, 11a) defined in the region of the legs on both sides and into the lateral edges of the measuring head base body (Figs. 1 and 2; Para 0053, “In this case, as illustrated in FIGS. 1 and 2, since the fastening means 11b is inserted into the fastening groove portion 11a, the conductive case 11 may be coupled to the conductive bracket 13”; Para 0054, “since the fastening means 11b may be electrically connected to the circuit board 12 by being made of a conductive material of a metal material, a leakage current due to the external power source may be transmitted to the conductive case 11 through the fastening means 11b”). 
LIM is considered to be analogous to the claimed invention because it is in the same field of an electronic device contactor coupling structure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the . 

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE`722 in view of CHAN, and further in view of Lin et al. (US PGPUB US 2014/0168864 A1, hereinafter referred to as “Lin”).
Regarding Claim 5, neither DE`722 nor CHAN explicitly discloses the composition for material- bonded connection forms an uninterrupted ring that cannot run off the cover owing to the orientation thereof on a bending device. However, Lin teaches the composition for material- bonded connection forms an uninterrupted ring that cannot run off the cover owing to the orientation thereof on a bending device (Fig. 17, adhesive layer 140; Para. 0070, “Adhesive 140 is preferably interposed between the lower surface of display cover layer 98 (e.g., in inactive regions IA) and corresponding upper planar surfaces 166 of the planar portions at the opposing first and second ends of trim structures 102 (i.e., the top of the extended rectangular planar portions of structures 102 that are molded onto the first and second opposing ends of midplate 92)”). 
Lin is considered to be analogous to the claimed invention because it is in the same field of an electrical device housing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed . 

8.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DE`722 in view of CHAN, and further in view of Albert (US Patent 8,251,589 B2, hereinafter referred to as “Albert”).
Regarding Claim 8, neither DE`722 nor CHAN explicitly discloses the cover is formed of a flat material having a material thickness of from 1 mm to 4 mm. However, Albert teaches the cover is formed of a flat material having a material thickness of from 1 mm to 4 mm (Col. 2, lines 51-52, “The sheet-metal panel may have a thickness between 20 µm and 200 µm”).
Albert is considered to be analogous to the claimed invention because it is in the same field of a linear roller bearing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified DE`722 to incorporate the teachings of CHAN in view of Albert and provide a flat material (i.e., the sheet-metal panel) having a material thickness of a specific range (e.g., a thickness between 1 mm and 4 mm), taught by Albert at least at Col. 2, lines 51-52. 

Regarding Claim 13, neither DE`722 nor CHAN explicitly discloses the material thickness of the flat material is from 1.5 mm to 2.5 mm. However, Lin teaches the material thickness of the flat material is from 1.5 mm to 2.5 mm (Col. 2, lines 51-52, “The sheet-metal panel may have a thickness between 20 µm and 200 µm”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified DE`722 to incorporate the teachings of CHAN in view of Albert and provide a flat material (i.e., the sheet-metal panel) having a material thickness of a specific range (e.g., a thickness between 1.5 mm and 2.5 mm), taught by Albert at least at Col. 2, lines 51-52.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                 /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858